IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0478
                               Filed March 9, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JASON JAY BRINGUS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Michael J. Moon,

Judge.



      A defendant challenges his guilty plea on the basis of voluntariness.

AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., Doyle, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                           2


BLANE, Senior Judge.

          Defendant Jason Bringus appeals the district court order denying his

motion in arrest of judgment following a guilty plea. He has not shown the district

court abused its discretion in denying the motion in arrest of judgment. We

affirm.

   I. Background Facts and Proceedings

          Bringus was charged with attempted murder, robbery in the first degree,

assault while participating in a felony, going armed with intent, and carrying

weapons. Following two plea hearings at which Bringus decided not to enter his

plea, a third plea hearing was scheduled for February 23, 2015.

          At that hearing, pursuant to a plea agreement, Bringus entered guilty

pleas to attempted murder and second-degree robbery. The court, as part of the

plea colloquy, engaged in the following exchange with Bringus:

                  THE COURT: All right. Is it your own decision to plead guilty
          to these two counts?
                  DEFENDANT: Yes.
                  THE COURT: Is this a voluntary decision on your part?
                  DEFENDANT: Yes.
                  THE COURT: Are you pleading guilty as a favor to anyone?
                  DEFENDANT: No.
                  THE COURT: Other than the plea agreement, have there
          been any promises or guarantees of favorable treatment from
          anyone to get you to plead?
                  DEFENDANT: No.
                  THE COURT: Have there been any threats of harm to you,
          members of your family or any of your friends to get you to plead
          guilty?
                  DEFENDANT: No.
                  THE COURT: Have there been any unreasonable forces or
          pressures applied to you to induce your plea?
                  DEFENDANT: No.
                  ….
                  THE COURT: Do you believe that you’re thinking clearly
          today?
                                        3


               DEFENDANT: Yes.

The court accepted the guilty pleas, finding that they were entered voluntarily.

Before sentencing, Bringus filed a motion in arrest of judgment, in which he

contended that he only pled guilty because of a desire to be sentenced and taken

to the intake center of the Iowa Department of Corrections (Oakdale) for

treatment of constant pain caused by a hernia. He alleges he was in so much

pain during the plea hearing he could not think clearly, and therefore his plea was

involuntary.

       At the hearing on the motion, Bringus testified the hernia began growing

while he was held in jail pending trial. He stated he had no access to pain

medication because the jail refused to transport him to an appointment with his

doctor.   He was seen by two nurses in jail who recommended surgery, but

otherwise, he contends he received no treatment. He said he hoped to plead

guilty, have surgery, and then challenge the plea.

       The district court denied the motion in arrest of judgment. Bringus was

sentenced. He now appeals.

   II. Standard of Review

       We review a district court’s denial of a motion in arrest of judgment for an

abuse of discretion and will reverse only if the ruling was based on reasons that

are clearly unreasonable or untenable. State v. Myers, 653 N.W.2d 574, 581

(Iowa 2002).

   III. Voluntariness

       An involuntary plea is one basis for the granting of a motion in arrest of

judgment. See State v. Speed, 573 N.W.2d 594, 597 (Iowa 1998). The inquiry
                                        4


to be made is “whether in the circumstances of this case the inducement for the

guilty plea was one which necessarily overcame [the defendant’s] ability to make

a voluntary decision.” State v. Whitehead, 163 N.W.2d 899, 903 (Iowa 1969).

      The record at a plea hearing presumptively reflects the facts. State v.

Nosa, 738 N.W.2d 658, 661 (Iowa Ct. App. 2007).              Where a defendant

challenges the voluntariness of a plea, but had asserted the plea was voluntary

at the plea hearing, the defendant must overcome that presumption. Id.

      It is not enough for Bringus to establish that he was ill or under stress; he

must establish that his plea was unknowing or involuntary.       See Myers, 653

N.W.2d at 581 (holding district court did not abuse its discretion in denying

motion in arrest of judgment where defendant claimed diminished capacity due to

depression but record demonstrated defendant understood plea proceedings);

Speed, 573 N.W.2d at 597-98 (holding district court did not err in denying motion

in arrest of judgment where defendant claimed he felt pressured to plead guilty);

State v. Blum, 560 N.W.2d 7, 9 (Iowa 1997) (declining to find alleged stress and

pressure from defendant’s long confinement in jail prevented his entering a

voluntary and intelligent plea). Physical injury that does not result in diminished

mental capacity does not necessarily result in an unknowing or involuntary plea.

Trobaugh v. State, No. 09-0350, 2010 WL 1875723, at *2 (Iowa Ct. App. May 12,

2010) (concluding defendant did not show by a preponderance of the evidence

that his head injury impaired his ability to comprehend the charges or the

consequences of a guilty plea).

      There is nothing in the record to support Bringus’s claim that he was of

unsound mind or that his plea was otherwise not knowing or voluntary. During
                                          5


the colloquy, Bringus was lucid and answered the court’s questions

appropriately. He acknowledged during the colloquy he understood his rights,

was waiving his rights, and wanted to plead guilty. The record made at the plea

hearing was adequate to establish a knowing and voluntary plea. The court had

the opportunity to observe Bringus at the plea hearing and at the hearing on the

motion in arrest of judgment and to determine if Bringus appeared to be of

unsound mind.1     It declined to do so.      We do not find the court abused its

discretion.

       AFFIRMED.




1
 The record shows that the same judge that presided over the plea also heard and ruled
on Bringus’s motion in arrest of judgment.